IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Senator Jay Costa, Pa. 43rd District,      :
Senator Daylin Leach, Pa. 17th District, :
in their Official Capacities, and          :
Senator Christine M. Tartaglione,          :
Pa. 2nd District, in her Official Capacity :
and individually on behalf of              :
qualified electors in the                  :
Commonwealth of Pennsylvania,              :
                            Petitioners    :
                                           :
              v.                           :   No. 251 M.D. 2016
                                           :
Secretary Pedro A. Cortes,                 :
Senator Joseph B. Scarnati,                :
Pa. 25th District, and                     :
Senator Jacob Corman III,                  :
Pa. 34th District, each in their           :
Official Capacities,                       :
                            Respondents :


                                AMENDING ORDER



             NOW, this 28th day of April, 2016, the first paragraph on page 8 of
the Court’s memorandum opinion filed April 20, 2016, is hereby AMENDED to
provide as follows:
             In Mellow, this Court considered several challenges to two
      constitutional amendments approved by the electorate during the
      May 2001 Primary Election. In one of the challenges, the petitioners
      in that case contended that one of the amendments should be set aside
      because the joint resolutions passed in 1998 and 2000 by the General
      Assembly did not contain identical language. This Court rejected that
      argument, refusing to curb the General Assembly’s power under
Article XI, section 1 beyond the express limits set forth in that
constitutional provision.    “Because Article XI does not require
identical language or content in the resolutions (as opposed to the
proposed amendment itself),” this Court opined, “there is no
constitutional violation.”   Mellow, 800 A.2d at 359 (emphasis in
original).
      A corrected copy of the opinion and order is attached.




                                _____________________________
                                P. KEVIN BROBSON, Judge